17 N.Y.3d 947 (2011)
959 N.E.2d 1019
936 N.Y.S.2d 71
2011 NY Slip Op 90332
In the Matter of ANDREW WILLIAM V. WESTCHESTER COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
CHANTAL JEAN G., Appellant. (And Another Proceeding.)
Motion No: 2011-1068
Court of Appeals of New York.
Submitted September 26, 2011.
Decided November 22, 2011.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as granted the renewed motion of assigned counsel to be relieved, dismissed upon the ground that such portion of the order does not finally determine the proceedings within the meaning of the Constitution; motion for leave to appeal otherwise denied.